Bloodworm, J.
This is a ease of circumstantial evidence. The jury were instructed that “the proven facts and circumstances must not only be consistent with the hypothesis of guilt, but must exclude every reasonable hypothesis, save the guilt of the accused.” The evidence was sufficient to satisfy the jury of the guilt of the accused. The trial judge, who, like the jury, saw the witnesses and heard their testimony, approved the verdict. This court can not say that the verdict was unauthorized.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.